Citation Nr: 1430552	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee strain, to include the question of whether the reduction to a 10 percent rating, effective March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1986. 

This matter initially came before the Board of Veterans' Appeals (Board) from August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In support of his claim, the Veteran testified at a hearing at the RO in December 2012.

The issue of entitlement to increased rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2009 VA examination upon which the reduction was based was as not as full and complete as previous examination; and, the evidence of record does not demonstrate sustained, material improvement in the Veteran's right knee disability that is reasonably certain to continue and be maintained under the ordinary conditions of life. 

2.  The reduction from 20 to 10 percent was improper.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for the service-connected right knee disability, effective March 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2013); Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter. 

Restoration of 20 Percent Rating for Right Knee Strain

Service connection was initially granted for status post right knee strain with limitation of motion in an October 1988 rating action.  A 10 percent evaluation was assigned under Diagnostic Code 5257.  In a May 1999 rating action, the evaluation was increased to 20 percent.  

The Veteran filed a claim for an increased rating in March 2009.  In September 2009, the Veteran was notified of the proposal to reduce the rating for the right knee disability to 10 percent.  In a November 2009 rating action, the RO reduced the rating to 10 percent, effective March 1, 2010.  

The law provides that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio (i.e., without effect from its inception).  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The 20 percent rating for right knee disability had been in effect since February 11, 1999, approximately 11 years from the time it was reduced to 10 percent in November 2009 (effective March 1, 2010).  

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish or continue the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  (Strain is not listed in 38 C.F.R. § 3.344(a) among the examples of diseases subject to episodic improvement, and can be reduced on the basis of one examination.)  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

The RO did not satisfy a critical requirement for rating reductions.  The initial grant of a 20 percent evaluation, in May 1999, was predicated in part on MRI findings of a diffuse increased signal in the anterior cruciate ligament consistent with anterior cruciate ligament strain and a moderate joint effusion.  There was a linear area of high signal in the anterior horn of the lateral meniscus which communicated with the capsular surface but not the joint surface, possibly representing degenerative change or intrasubstance tear.  By contrast, the June 2009 VA examination encompassed x-ray findings, which were normal, but no apparent MRI findings.  There is no explanation of whether or how the knee findings from May 1999, shown on MRI might have resolved.  This later examination is accordingly not as full and complete as the prior examination.  The RO did not establish by a preponderance of the evidence that there is material improvement in the right knee disability which is reasonably certain to be sustained under ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  See also Sorakubo v. Principi, 16 Vet. App. 120 (2002) (in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344).  Therefore, a restoration of a rating of 20 percent for right knee disability is warranted.  Brown; supra; 38 C.F.R. §§ 4.1, 4.2, 4.13.  


ORDER

Restoration of a rating of 20 percent for limitation of motion caused by right knee strain, effective from March 1, 2010, is granted.


REMAND

Regarding the claim for a higher evaluation for the right knee disability, the Veteran was last afforded a VA examination in June 2011.  At his hearing, the Veteran described symptoms that were not noted in the prior VA examination that may be considered productive of increased severity in his right knee disability.  The Board finds that he should be afforded an additional VA examination to assess the current degree of disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for disability of the right knee.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file.  This should include medical records from the Fort Worth, Texas, VA facility dated since August 2012.  

2.  After obtaining all outstanding records, schedule the Veteran for VA orthopedic examination to reassess the severity of his right knee disability.  This examination must contain range of motion findings and must address the degree at which pain is shown on motion and any instability, functional loss due to pain, ankylosis, excess fatigability, weakness, and additional disability during flare-ups.  All findings must be set forth in a typewritten report, by an examiner who has reviewed the claims file.

3.  Then, readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


